Colburn, J.
The first request for instructions in this case was waived at the argument, instructions were given substantially *196in accordance with the second request, leaving only the third request for instructions for our consideration. The case distinctly presents the question, whether a person holding a license to sell intoxicating liquors is, on Sunday, when he is prohibited from doing business and when he is not doing business, subject to the provisions of the Pub. Sts. c. 100, § 12, as amended by the St. of 1882, c. 259, § 1, to the same extent as on secular days, when he is carrying on business.
We are of opinion that the statute, as amended, makes no distinction in times, but applies to the whole time for which the license is granted, or until the business is permanently abandoned.
Before the amendment, it might have been argued, with some force, that the words, “ interfere with a view of the business conducted upon the premises,” limited the application of the statute to times when business was actually carried on; but the addition of the words, “or with a view of the interior of said premises,” precludes that construction.
It was doubtless one purpose of the Legislature to enable the officers having in charge the enforcement of the laws to ascertain readily whether the licensee was complying with the conditions of his license, as to the times he was forbidden to sell, as well as in other respects. And if it was one of the purposes of the Legislature to require that the business of selling intoxicating liquors, under license, should be carried on subject to public inspection, it is important that the public should be able to see without obstruction, not only how the business is carried on, but when it is carried on. Exceptions overruled.